                      Case 1:19-cv-05375-PAE Document 14 Filed 08/01/19 Page 1 of 1
                                           KELLEY DRYE & W ARREN LLP
                                                       A LI MIT E D LIA BI LIT Y P ART NER SHI P




                                                      101 PARK AVENUE
  W AS HI NGTO N, DC                                                                                              F ACSIM I LE

     CHI CAGO, IL
                                                    NEW YORK, NY 10178                                         ( 21 2)   8 08- 7 897

    HO USTO N,T X                                                                                              www.kelleydrye.com

 LOS       A NGE LES, CA                                     (212) 808-7800

   S A N    DIEG O,   CA

  P A RSI PP A NY,    NJ                                                                                       BARBARA E. HOEY

   S TAM FORD,        CT                                                                                   DIRECT LINE:(212) 808-7628
B RUS SE LS,    BE LGI UM
                                                                                                          EMA IL:bhoey@kel leydr ye.com
    AFFILIATE OFFICE

    MUMBAI, INDIA



                                                          August 1, 2019

     BY ECF
     The Honorable Paul A. Engelmayer
     United States District Court
     Southern District of New York
     40 Foley Square, Room 2201
     New York, NY 10007

                            Re:    Sidanov v. Magellan Healthcare, Inc. et al; 19-cv-05375-PAE

     Your Honor:
           We represent Defendants, Magellan Healthcare, Inc.1 and Joann Harris (collectively
     “Defendants”) in the above-referenced matter. Counsel for Plaintiff joins in this letter.
            Plaintiff’s counsel advised just yesterday that Plaintiff intends to file an Amended
     Complaint later this week. Thus, the parties have conferred and agreed that Defendants should not
     respond to the current Complaint on August 5, 2019, the date our Answer is currently due.
             Pursuant to Rule 1(E) of Your Honor’s Individual Rules, we write to request an extension
     of time to answer or otherwise respond to the (anticipated) Amended Complaint to September 13,
     2019. The reason for this extension is that defense counsel will be out of the office when that
     Answer would have been due. Plaintiff’s counsel consents to this request. This is the first request
     for an extension of time to answer or otherwise respond to the Amended Complaint.
                 We thank Your Honor for your consideration of this matter.
                                                                             Respectfully submitted,

                                                                             /s/ Barbara E. Hoey
                                                                             Barbara E. Hoey
     cc:         Jonathan Shalom (via ECF)
                 Emre Polat (via Email)



     1
             While Plaintiff has named Magellan Healthcare, Inc. in the Complaint, Plaintiff’s employer was “Magellan Health
             Inc.”
